835 A.2d 1273 (2003)
COMMONWEALTH of Pennsylvania, Appellee,
v.
Robert WHARTON, Appellant.
Supreme Court of Pennsylvania.
November 19, 2003.
Robert Wharton, Appellant, pro se.
Hugh J. Burns, Philadelphia, Amy Zapp, Harrisburg, for Com., Appellee.
Before CAPPY, C.J., and CASTILLE, NIGRO, NEWMAN, SAYLOR, EAKIN and LAMB, JJ.
Prior report: 530 Pa. 127, 607 A.2d 710.

ORDER
PER CURIAM.
AND NOW, this 19th day of November, 2003, the trial court's order of March 13, 2003 is VACATED. A post-conviction relief act petition may not be dismissed on the basis that litigation is pending in federal court. See Commonwealth v. Whitney, 572 Pa. 468, 817 A.2d 473 (2003). This matter is REMANDED to the trial court. Jurisdiction is relinquished.